Citation Nr: 1730972	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-49 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


ORDER

The claim of entitlement to service connection for rhinitis, is dismissed.

The claim of entitlement to an initial compensable rating for bilateral hearing loss, is dismissed.


FINDING OF FACT

In a July 2017 communication, the Veteran withdrew his claims of entitlement to service connection for rhinitis and entitlement to an initial compensable rating for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for rhinitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from July 1965 to July 1967, from January 1991 to May 1991, from December 1992 to February 1993, from March 2003 to July 2003, and from May 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

1.  Withdrawal of Claims

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In a July 2017 statement, the Veteran unambiguously withdrew his claims of entitlement to service connection for rhinitis and entitlement to an initial compensable rating for bilateral hearing loss.  


Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.  





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Wounded Warrior Project

Department of Veterans Affairs


